Name: Commission Regulation (EC) No 127/2001 of 23 January 2001 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments
 Type: Regulation
 Subject Matter: overseas countries and territories;  agri-foodstuffs;  trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32001R0127Commission Regulation (EC) No 127/2001 of 23 January 2001 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments Official Journal L 022 , 24/01/2001 P. 0007 - 0008Commission Regulation (EC) No 127/2001of 23 January 2001amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(6) thereof,Whereas:(1) Commission Regulation (EC) No 28/97 of 9 January 1997 laying down detailed rules for implementation of the specific measures for the supply of certain vegetable oils for the processing industry in the French overseas departments and assessing supply requirements(3), as last amended by Regulation (EC) No 2359/2000(4), establishes the supply requirements for those products for 1999.(2) Article 2 of Regulation (EEC) No 3763/91 requires that supply requirements for agricultural products essential for consumption and processing be established each year; the supply requirements of vegetable oils intended for the processing industry in the French overseas departments should therefore be established for 2001; the Annex to Regulation (EC) No 28/97 should therefore be amended.(3) This Regulation will enter into force after the expiry of the time limit for submitting licence applications in January 2001. To avoid a break in supplies to the French overseas departments, provision should be made to derogate from Article 4(1) and (2) of Regulation (EC) No 28/97 and to allow, for that month alone, the submission of licence applications in the five working days following the entry into force of this regulation and to set the time limit for the issue of such licences at 10 working days following the entry into force of this Regulation.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 28/97 is replaced by the Annex to this Regulation.Article 2By way of derogation form Article 4(1), in January 2001 applications for licences shall be submitted to the competent authority no later than the fifth working day following the entry into force of this Regulation.By way of derogation from Article 4(2), in January 2001 licences shall be issued during January 2001 no later than 10 working days after entry into force of this Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 6, 10.1.1997, p. 15.(4) OJ L 272, 25.10.2000, p. 17.ANNEX"ANNEXAssessment of supply requirements for vegetable oils (other than olive oil) for the processing industry falling within CN codes 1507 to 1516 (except 1509 and 1510) for the French overseas departments for 2001>TABLE>"